      Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 1 of 9. PageID #: 494739




                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION                          MDL 2804
 OPIATE LITIGATION                                    Case No. 17-md-2804
 This document relates to:                            Hon. Dan Aaron Polster
 Track Three Cases


    PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR LEAVE TO FILE
                          AMENDED COMPLAINTS

            This Court has discretion to modify its scheduling order if good cause exists to do so. See

Fed. R. Civ. P. 16. The Sixth Circuit’s opinion cited by the Defendants does not hold otherwise.

Good cause exists here; Plaintiffs Lake and Trumbull Counties have shown diligence in seeking

amendment and Defendants would not suffer any prejudice by the amendments. See Dkt. # 3294

at 5-8 (Pls.’ Mot. for Leave to Amend). Additionally, as the transferee MDL court, this Court has

discretion to select bellwether trial cases and properly did so when it selected the Counties for the

Case Track Three (“CT3”) bellwether trial.

            Granting leave for Plaintiffs to amend their complaints is grounded in the Rules and Sixth

Circuit precedent, including the recent mandamus ruling. Fed. R. Civ. P. 15 & 16; In re Nat’l

Prescription Opiate Litig., 956 F.3d 838, 845 (6th Cir. 2020) (holding after the deadline to amend

has expired, leave to do so requires a finding of good cause).

                                              ARGUMENT

            The Sixth Circuit in its narrow decision about Case Track One-B (“CT1B”) did not prohibit

this Court from allowing the Parties to amend their pleadings if the Court found good cause to do

so. The Circuit found instead that those amendments came only after Plaintiffs’ “expressly chose

not to bring” dispensing claims and long after the District Court’s deadline to amend the pleadings.


1994512.7
       Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 2 of 9. PageID #: 494740




In re Nat’l Prescription Opiate Litig., 956 F.3d at 843. Defendants’ interpretation of the decision

reaches too far and is in direct conflict with the Circuit’s holding and would defy the plain reading

of the Rules. See Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and

with the judge's consent.”); Fed. R. Civ. P. 15(a)(2) (“[A] party may amend its pleading only with

the opposing party's written consent or the court's leave. The court should freely give leave when

justice so requires.”). In essence, Defendants argue that the Circuit’s limited opinion, which was

based on the unique record of CT1B, would effectively preclude any of the other nearly 2,700

plaintiffs that are part of this MDL and whose cases were stayed for 2 years from amending their

complaints at any future date. Lake and Trumbull Counties’ cases contain none of the factual

underpinnings that gave rise to the appellate court’s ruling (i.e. Summit and Cuyahoga Counties

“affirmatively disavowed [the amended] claims, and discovery as to the claims that the Counties

actually did plead was already complete”). In re Nat’l Prescription Opiate Litig., 956 F.3d 838 at

845.    Rather, the Circuit confirmed that “of course” the Court has broad discretion in its

management of pretrial proceedings, as long as it is “[w]ithin the limits of [the Federal Rules of

Civil Procedure].” Id. at 841.

              I.   Good cause exists.

            In its May 3, 2018 Order Clarifying Case Management Order One, this Court advised the

parties: “If a case is later designated as a bellwether for motion practice or trial, a separate CMO

will be entered that will provide for another opportunity to amend.” Dkt. # 371 at 1. When the

Court selected Lake and Trumbull Counties to be the CT3 pharmacy bellwether, the deadline set

by the Court for Lake and Trumbull Counties to amend their complaints was May 15, 2020. Dkt.

# 3282 (Order regarding Track Three). Plaintiffs timely moved to amend, and leave to amend

should be granted under Rule 15(a) because Plaintiffs do not need to show good cause when they



1994512.7                                         2
      Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 3 of 9. PageID #: 494741




sought leave to amend prior to the deadline. See Dkt. # 3294 (Pls.’ Mot. for Leave to Amend).

The Defendants’ assertion that this amendment deadline was actually March 2019 is not supported

by the prior orders, nor the Court’s bellwether trial process. The Court’s interpretations of its own

case management orders should be accorded deference. See, e.g., In re Asbestos Prod. Liab. Litig.

(No. VI), 718 F.3d 236, 243 (3d Cir. 2013); see also Dkt. # 3304 at 4 (Defs’ Resp.) (acknowledging

it is within “the Court’s authority for the Court itself [to]set a deadline for complaints” to be

amended).

            Even if the deadline to amend expired in March 2019, as Defendants argue, Rule 16 permits

this Court to modify its scheduling order where good cause exists to do so. Rule 16’s “good cause”

standard considers the diligence of the party seeking the amendment as well as the potential

prejudice to the nonmovant. Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003). Plaintiffs

demonstrated their diligence, as well as the absence of any prejudice to Defendants, in their

opening brief, despite Defendants’ claim to the contrary. See Dkt. # 3294 at 5-8.

            Lake and Trumbull Counties’ cases were stayed until April 30, 2020. Dkt. # 3282 (Order

Regarding Track Three). Despite the stay, Defendants would have the Counties amend their

complaints based on the information developed in Case Track One (“CT1”) (or elsewhere), even

though these Counties were not part of those proceedings. Dkt. # 3304 at 6 (Defs’ Resp.) (“Lake

County and Trumbull County were not parties to the Track 1B cases; they had nothing to [do] with

‘working-up’ Track 1B.”). Defendants cannot have it both ways: they cannot advocate for Lake

and Trumbull Counties to be treated as separate cases, but then argue that the Counties should have

amended their complaints based on what occurred in CT1. See In re Nat’l Prescription Opiate

Litig., 956 F.3d at 845 (“[T]he cases within an MDL retain their separate identities . . .[t]that means

a district court’s decision whether to grant a motion to amend in an individual case depends on



1994512.7                                           3
      Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 4 of 9. PageID #: 494742




the record in that case and not others.” (internal citation omitted) (emphasis added)). Instead, the

Counties retained their own case identities and were held in abeyance until they were selected as

the CT3 bellwethers. Then, without delay, Plaintiffs timely moved to amend their complaints. See

City of New York v. B.L. Jennings, Inc., 219 F.R.D. 255, 257 (E.D.N.Y. 2004) (finding good reason

for “delay in making the motion to amend, more than three years since the original complaint was

filed,” because the case was stayed during this time).

            Even if Plaintiffs had not been diligent, “[d]elay by itself is not sufficient reason to deny

a motion to amend.” Fee v. Millcreek-W. Unity Sch. Dist. Bd. of Educ., No. 3:12-CV-01723, 2013

WL 821521, at *2 (N.D. Ohio Mar. 5, 2013) (quoting Hageman v. Signal L.P. Gas, Inc., 486 F.2d

479, 484 (6th Cir.1973)). There must be “at least some significant showing of prejudice to the

opponent.” See Kesterson v. Kent State Univ., No. 5:16-CV-298, 2018 WL 2129610, at *6 (N.D.

Ohio May 8, 2018) (quoting Leary, 349 F.3d at 909)). Here, Defendants will not suffer any

prejudice by Plaintiffs’ proposed amendments. First, the amendments do not change tactics nor

assert new theories. See In re Keithley Instruments, Inc., Derivative Litig., 599 F. Supp. 2d 908,

913 (N.D. Ohio 2009) (defining prejudice to mean “undue difficulty in prosecuting or defending

a lawsuit as a result of a change in tactics or theories on the part of the other party.”). Indeed, the

public nuisance claims, which were in part grounded in legal obligations surrounding dispensing

and which are asserted here, were in the process of being worked-up towards trial in CT1B prior

to the Sixth Circuit’s mandamus ruling. “[T]here is no reason [Defendants] would need to scrap

all previously conducted discovery and start fresh.”          Fee, 2013 WL 821521, at *2 (finding

“[u]ndue prejudice is not a talisman; it must be established by facts, and [Defendant] fails to offer

any.”). In fact, there has been no CT3 discovery yet that would be impacted by an amended

complaint. Second, Defendants also readily admit the additional defendant entities were on notice



1994512.7                                           4
      Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 5 of 9. PageID #: 494743




of these claims. See Dkt. # 3304 at 5 (Defs.’ Resp.) (arguing that Plaintiffs’ counsel had the benefit

of Track 1A discovery and that the “new defendants [named in CT3] appear[ed] on the face of the

ARCOS data” and “were reflected in the fact discovery collected in Track 1A.”); see also Pandora

Distribution, LLC v. Ottawa OH, L.L.C., No. 3:12-CV-02858, 2015 WL 967980, at *1 (N.D. Ohio

Mar. 4, 2015) (“Notice and substantial prejudice to the opposing party are critical factors in

determining whether an amendment should be granted.”). Defendants cannot show prejudice by

these amendments.

            Here, good cause exists for the Counties to amend their complaints. Plaintiffs have shown

they were diligent because they timely sought leave to amend once the stay was lifted and within

the Court’s deadline and Defendants will not suffer prejudice by the proposed amendments. Leave

to amend should be granted.

             II.   The Court’s selection of Lake and Trumbull Counties as the CT3 bellwether
                   trial cases was proper and within its authority.

            Although this Court already overruled Defendants’ objections to designation of these cases

for CT3 bellwether trial, Defendants again press the same argument that this bellwether selection

is improper. See Dkt. # 3304 at 6 (Defs.’ Resp.); see also Dkt. # 3303 at 6-7 (Defs.’ Resp. to Pls.’

Mot. to Bifurcate). They are wrong. Exercising its wide discretion in pretrial case management,

this Court appropriately selected Lake and Trumbull Counties as the CT3 bellwether trial cases.

See In re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices & Prod. Liab. Litig., No. 3:09-

MD-02100-DRH, 2010 WL 4024778, at *1 (S.D. Ill. Oct. 13, 2010) (“[T]he holding

of bellwether trials is within the discretion of the transferee judge.”).

            The Parties long ago agreed to this Court implementing a “litigation track” (i.e. bellwether

process). See Dkt. # 232 (Case Management Order One) (Apr. 11, 2018). In the fall of 2019, the

Court sought the Parties’ participation in selection of future bellwether cases and “hub and spoke”


1994512.7                                            5
      Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 6 of 9. PageID #: 494744




remands. See Dkt. # 2940 at 1 (Track One-B Case Management Order). After soliciting,

receiving, and considering the Parties’ positions, the Court provided “guiding principles” to

advance the litigation, including “at least one [bellwether] case where liability could be tested

against the pharmacies as dispensers.” Id.; see also In re Nat’l Prescription Opiate Litig., 956

F.3d at 845 (noting in discretionary case management matters, “the power of the MDL court is at

its peak” (internal citation omitted)). To that end, prior to selecting the CT3 bellwether trial cases,

the Court again invited input from the Parties in selection of the cases. See Dkt. # 3261 (Order

Regarding Track 1B and Track Three). Rather than providing meaningful input, Defendants’

objected to the Court’s desire to select a case the Court could try within its jurisdictional

boundaries, and instead only identified one case from Georgia, while refusing to waive Lexecon

(Dkt. # 3276), in a bald attempt to prevent this MDL Court from itself trying the case.1 See Lexecon

Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 34 (1998); Dkt. # 3282 (Order

Regarding Track Three).

            Defendants’ complaints about the CT3 bellwether trial, or the structure of the bellwether

process in general, is of their own making. Defendants’ objections, moreover, are unfounded

because they fail to recognize that there was no other case track designed to test “public nuisance

claims against pharmacy defendants in their roles as distributors and dispensers.” Dkt. # 3282



          Had the Court selected Defendants’ suggested CT3 bellwether case to test “against
            1

different facts and a different state’s law,” one wonders if Defendants would also object to remand
as prejudicial because it would require discovery specific to that jurisdiction; the same discovery
that has largely been done in CT1 that is of equal significance to Lake and Trumbull Counties.
See Dkt. # 3294 (explaining “the newly selected CT3 cases can take advantage of the significant
discovery that has taken place in Case Track One”); see also JPML Case MDL No. 2804, Dkt. #
6477-1 (Memo of Law ISO Mot. to Vacate Conditional Remand Order) (opposing the Conditional
Remand Order remanding Cherokee Nation and San Francisco claiming the “MDL’s court’s
suggestions of remand are irrational and arbitrary”); Dkt. # 7033 (denying Defendants motion to
vacate giving deference to the transferee judge, who “after all, supervises the day-to-day pretrial
proceedings”).

1994512.7                                           6
      Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 7 of 9. PageID #: 494745




(Order Regarding Track Three). Track One-B is now limited to the pharmacy defendants’ liability

as distributors; Cherokee Nation “is an Indian Tribe case, with distinctive Tribal issues;” and San

Francisco encompasses claims “brought by a large coastal city,” designed to inform other coastal

and Western cities, and the only named pharmacy defendant is Walgreens. See Dkt # 2913 at

23:21-23 (Tr. of Status Conf.); Dkt. # 2941 (Suggestions of Remand). And the other remanded

bellwether cases, Case Track Two and City of Chicago, do not include pharmacy defendants.

            CT3 is representative of the claims asserted by hundreds of cities and counties in this MDL

and will accomplish the twin goals of bellwether trials “as informative indicators of future trends

and catalysts for an ultimate resolution.”         Fallon, et al., Bellwether Trials in Multidistrict

Litigation, 82 Tul. L. Rev. 2323, 2343 (2008);2 see also Dkt. # 3301 at 1 (Pls.’ Mot. for Leave to

Take National Discovery of Pharmacy Defs.) (explaining “[o]ne critical common factual issue in

this MDL is opioid dispensing” with “[o]ver 1,400 plaintiffs in this MDL from at least 49 states

already assert[ing] claims challenging the dispensing and/or distribution practices of Pharmacy

Defendants.”). It will also benefit from the efficiencies to be gained from continued litigation in

Ohio, where significant discovery has already been taken, streamlining the burdens on the parties

and third parties. The Court has acted within its authority to select Lake and Trumbull Counties

for the CT3 bellwether trial.




         See also Manual on Complex Litigation, Fourth Ed., at § 22.315 (“MCL”) (explaining
            2

the purpose of bellwether cases is to “produce a sufficient number of representative verdicts and
settlements to enable the parties and the court to determine the nature and strength of the claims,
whether they can be fairly developed and litigated on a group basis and what range of values the
case may have if resolution is attempted on a group basis”); In re Tylenol (Acetaminophen) Mktg.,
Sales Practices & Prod. Liab. Litig., No. 2:12-CV-07263, 2015 WL 2417411, at *1 (E.D. Pa. May
20, 2015) (“‘Bellwether’ trials should produce representative verdicts and settlements. The parties
can use these verdicts and settlements to gauge the strength of the common MDL claims to
determine if a global resolution of the MDL is possible.”).

1994512.7                                            7
      Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 8 of 9. PageID #: 494746




                                              CONCLUSION

            Plaintiffs’ motion for leave to file their amend complaints should be granted. Plaintiffs have

sufficiently demonstrated good cause exists under Rule 16(b)(4) and leave should be freely given

under Rule 15(a). Granting their request is grounded in the Rules and the Court’s authority.


Dated: May 29, 2020                                Respectfully submitted,


                                                   /s/Paul J. Hanly, Jr.
                                                   Paul J. Hanly, Jr.
                                                   SIMMONS HANLY CONROY
                                                   112 Madison Avenue, 7th Floor
                                                   New York, NY 10016
                                                   (212) 784-6400
                                                   (212) 213-5949 (fax)
                                                   phanly@simmonsfirm.com

                                                   /s/ Joseph F. Rice
                                                   Joseph F. Rice
                                                   MOTLEY RICE LLC
                                                   28 Bridgeside Blvd.
                                                   Mt. Pleasant, SC 29464
                                                   (843) 216-9000
                                                   (843) 216-9290 (Fax)
                                                   jrice@motleyrice.com

                                                   /s/ Paul T. Farrell, Jr.
                                                   Paul T. Farrell, Jr., Esq.
                                                   FARRELL LAW
                                                   422 Ninth Street, 3rd Floor
                                                   Huntington, WV 25701
                                                   (304) 654-8281
                                                   paul@farrell.law

                                                   Plaintiffs’ Co-Lead Counsel




1994512.7                                             8
      Case: 1:17-md-02804 Doc #: 3309 Filed: 05/29/20 9 of 9. PageID #: 494747




                                        /s/ Peter H. Weinberger
                                        Peter H. Weinberger (0022076)
                                        SPANGENBERG SHIBLEY &
                                        LIBER 1001 Lakeside Avenue
                                        East, Suite 1700 Cleveland, OH
                                        44114
                                        (216) 696-3232
                                        (216) 696-3924 (Fax)
                                        pweinberger@spanglaw.com

                                        Plaintiffs’ Liaison Counsel

                                        Frank Gallucci
                                        Plevin & Gallucci Company, L.P.A.
                                        55 Public Square
                                        Suite 2222
                                        Cleveland, Ohio 44113
                                        (216) 861-0804
                                        (216) 861-5322 (Fax)
                                        FGallucci@pglawyer.com


                                        Hunter J. Shkolnik
                                        NAPOLI SHKOLNIK
                                        360 Lexington Ave., 11th Floor
                                        New York, NY 10017
                                        (212) 397-1000
                                        (646) 843-7603 (Fax)
                                        hunter@napolilaw.com

                                        Counsel for Plaintiffs Lake County and Trumbull
                                        County, Ohio




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of May, 2020, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon
counsel of record by, and may be obtained through, the Court CM/ECF System.

                                        /s/Peter H. Weinberger
                                        Peter H. Weinberger

                                        Plaintiffs’ Liaison Counsel


1994512.7                                  9
